IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RHASHEENA GUSSOM,                              : No. 522 EAL 2019
                                               :
                    Petitioner                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
MAURICE TEAGLE,                                :
                                               :
                    Respondent                 :


                                       ORDER


PER CURIAM

      AND NOW, this 31st day of March, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court err in holding that the Plaintiff did not make a good faith
      effort to serve the Defendant, when the Superior Court’s decision conflicts with
      holdings of the Pennsylvania Supreme Court on the same legal issue?